Case 9:20-cv-81307-RKA Document 1 Entered on FLSD Docket 08/12/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                    CASE NO.: 9:20-cv-81307

  AFFORDABLE AERIAL PHOTOGRAPHY,
  INC.,

                 Plaintiff,

  v.

  PALM BEACH REAL ESTATE, INC. and
  TARA EDEN PEARL,

                 Defendants.


                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                          (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff AFFORDABLE AERIAL PHOTOGRAPHY, INC. by and through its

 undersigned counsel, brings this Complaint against Defendants PALM BEACH REAL ESTATE,

 INC. and TARA EDEN PEARL for damages and injunctive relief, and in support thereof states

 as follows:

                                 SUMMARY OF THE ACTION

        1.      Plaintiff AFFORDABLE AERIAL PHOTOGRAPHY, INC. (“AAP”), brings this

 action for violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and

 distribute AAP's original copyrighted works of authorship.

        2.      AAP provides high-end real estate photography services to real estate brokers and

 agents in South Florida.

        3.      Robert Stevens is AAP’s principal photographer and its founder. Mr. Stevens’

 work is sought after by real estate professionals throughout South Florida. For the past eight



                                            SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-81307-RKA Document 1 Entered on FLSD Docket 08/12/2020 Page 2 of 9




 years, Stevens has photographed some of the most expensive real estate listings in U.S. history,

 including Donald Trump’s mega-mansion in Palm Beach listed for $125 million. From Palm

 Beach to California, the Bahamas and New York, Stevens has been contracted to photograph the

 estates of Madonna, Celine Dion, Don King, Greg Norman, Rod Stewart, Ivana Trump, James

 Patterson, Alexander Haig, Ann Downey, Frank McKinney, Bill Gates, Tommy Lee Jones,

 Bryant Gumble and Chris Evert.

         4.     Defendant PALM BEACH REAL ESTATE, INC. (“PBRE”) is a licensed real

 estate corporation and broker. At all times relevant herein, PBRE owned and operated the

 website at the URL www.palmbeachrealestateinc.com (the “Website”). PBRE advertises that it

 specializes in luxury oceanfront and lakefront homes from Vero Beach to Miami.

         5.     Defendant TARA EDEN PEARL (“Pearl”) is the owner and licensed broker of

 PBRE.

         6.     Defendants PBRE and Pearl are collectively referred to herein as “Defendants.”

         7.     AAP alleges that PBRE copied AAP's copyrighted Works from the internet in

 order to advertise, market and promote its business activities. PBRE committed the violations

 alleged in connection with PBREs' business for purposes of advertising and promoting sales to

 the public in the course and scope of PBREs' business.

                                 JURISDICTION AND VENUE

         8.     This is an action arising under the Copyright Act, 17 U.S.C. § 501.

         9.     This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

 §§ 1331, 1338(a).

         10.    Defendants are subject to personal jurisdiction in Florida.




                                                2
                                            SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-81307-RKA Document 1 Entered on FLSD Docket 08/12/2020 Page 3 of 9




         11.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

 because the events giving rise to the claims occurred in this district, Defendants engaged in

 infringement in this district, Defendants reside in this district, and Defendants are subject to

 personal jurisdiction in this district.

                                           DEFENDANT

         12.     Palm Beach Real Estate, Inc. is a Florida corporation, with its principal place of

 business at 189 Bradley Place, Suite S, Palm Beach, Florida, 33480, and can be served by

 serving its Registered Agent, Ms. Tara Pearl, at the same address.

         13.     Tara Eden Pearl is an individual residing in Palm Beach County, state of Florida,

 and can be served at 189 Bradley Place, Suite S, Palm Beach, Florida, 33480.

                            THE COPYRIGHTED WORKS AT ISSUE

         14.     AAP created three photographs entitled “Palm Beach Island Sunrise 2011 AAP,

 Nov. 22, 2011” (“Sunrise Work”), “3813 N Ocean Blvd low aerial 2016 AAP” (“3813 N Ocean

 Work ”), and “Palm Beach Biltmore Aerial C 2011 AAP, Jun. 11, 2011” (“Biltmore Work”)

 which are shown below and referred to herein as the “Works”.




 Palm Beach Island Sunrise 2011 AAP, Nov. 22, 2011

                                                 3
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-81307-RKA Document 1 Entered on FLSD Docket 08/12/2020 Page 4 of 9




 3813 N Ocean Blvd low aerial 2016 AAP




 Palm Beach Biltmore Aerial C 2011 AAP, Jun. 11, 2011


                                             4
                                         SRIPLAW
                    CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-81307-RKA Document 1 Entered on FLSD Docket 08/12/2020 Page 5 of 9




         15.    At the time AAP created the Works, AAP applied copyright management

 information to each of the Works consisting of the copyright symbol (©) “AAP,” the year

 created and “All rights reserved” to the bottom of the Works.

         16.    AAP registered the Works with the Register of Copyrights on September 16, 2015

 and was assigned the registration numbers VA 1-970-038, VA 2-107-890, and VA 2-092-956

 respectively. The Certificates of Registration is attached hereto as Exhibit 1.

         17.    At all relevant times AAP was the owner of the copyrighted Works at issue in this

 case.

                             INFRINGEMENT BY DEFENDANTS

         18.    Defendants have never been licensed to use the Works at issue in this action for

 any purpose.

         19.    On a date after the Works at issue in this action were created, but prior to the

 filing of this action, Defendants copied the Works.

         20.    Defendants copied AAP’s copyrighted Works without AAP's permission.

         21.    After Defendants copied the Works, they made further copies and distributed the

 Works on the internet to promote the sale of goods and services as part of their real estate

 brokerage business.

         22.    Defendants copied AAP’s 3813 N Ocean Work and distributed it in an

 advertisement in the July 2018 Palm Beach Real Estate Guide, for the property located at 3813

 North Ocean Boulevard.

         23.    Defendants copied and distributed AAP’s Sunrise Work on the social media

 website Facebook.

         24.    Defendants copied and distributed AAP’s Biltmore Work on its Website.


                                                 5
                                             SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-81307-RKA Document 1 Entered on FLSD Docket 08/12/2020 Page 6 of 9




         25.     Defendants copied and distributed AAP's copyrighted Works in connection with

 Defendants’ business for purposes of advertising and promoting Defendants’ business, and in the

 course and scope of advertising and selling products and services.

         26.     AAP's Works are protected by copyright but are not otherwise confidential,

 proprietary, or trade secrets.

         27.     Defendants committed copyright infringement of the Works as evidenced by the

 documents attached hereto as Exhibit 2.

         28.     AAP never gave Defendants permission or authority to copy, distribute or display

 the Works at issue in this case.

         29.     AAP notified Defendants of the allegations set forth herein on July 22, 2019 and

 October 1, 2019. To date, Defendants have failed to respond to Plaintiff’s Notices. Copies of the

 Notices to Defendants are attached hereto as Exhibit 3.

         30.     When Defendants copied and displayed the Works at issue in this case,

 Defendants removed AAP's copyright management information from the Works.

         31.     AAP never gave Defendants permission or authority to remove copyright

 management information from the Works at issue in this case.

                                         COUNT I
                                  COPYRIGHT INFRINGEMENT

         32.     Plaintiff incorporates the allegations of paragraphs 1 through 31 of this Complaint

 as if fully set forth herein.

         33.     AAP owns valid copyrights in the Works at issue in this case.

         34.     AAP registered the Works at issue in this case with the Register of Copyrights

 pursuant to 17 U.S.C. § 411(a).



                                                 6
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-81307-RKA Document 1 Entered on FLSD Docket 08/12/2020 Page 7 of 9




         35.     Defendants copied, displayed, and distributed the Works at issue in this case and

 made derivatives of the Works without AAP's authorization in violation of 17 U.S.C. § 501.

         36.     Defendants performed the acts alleged in the course and scope of its business

 activities.

         37.     Defendants’ acts were willful.

         38.     AAP has been damaged.

         39.     The harm caused to AAP has been irreparable.

                                 COUNT II
               REMOVAL OF COPYRIGHT MANAGEMENT INFORMATION

         40.     Plaintiff incorporates the allegations of paragraphs 1 through 31 of this Complaint

 as if fully set forth herein.

         41.     The Works at issue in this case contain copyright management information

 (“CMI”).

         42.     Defendants knowingly and with the intent to enable or facilitate copyright

 infringement, removed CMI from the Works at issue in this action in violation of 17 U.S.C. §

 1202(b).

         43.     Defendants committed these acts knowing or having reasonable grounds to know

 that they will induce, enable, facilitate or conceal infringement of AAP's rights in the Works at

 issue in this action protected under the Copyright Act.

         44.     Defendants caused, directed and authorized others to commit these acts knowing

 or having reasonable grounds to know that they will induce, enable, facilitate or conceal

 infringement of AAP's rights in the Works at issue in this action protected under the Copyright

 Act.

         45.     Defendants’ acts were willful.

                                                 7
                                             SRIPLAW
                        CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-81307-RKA Document 1 Entered on FLSD Docket 08/12/2020 Page 8 of 9




           46.    AAP has been damaged.

           47.    The harm caused to AAP has been irreparable.

           WHEREFORE, the Plaintiff prays for judgment against the Defendants Palm Beach Real

 Estate, Inc. and Tara Eden Pearl that:

           a.     Defendants and their officers, agents, servants, employees, affiliated entities, and

 all of those in active concert with them, be preliminarily and permanently enjoined from

 committing the acts alleged herein in violation of 17 U.S.C. §§ 501, 1203;

           b.     Defendants be required to pay Plaintiff its actual damages and Defendants' profits

 attributable to the infringement, or, at Plaintiff’s election, statutory damages, as provided in 17

 U.S.C. §§ 504, 1203.

           c.     Plaintiff be awarded its attorneys’ fees and costs of suit under the applicable statutes

 sued upon;

           d.     Plaintiff be awarded pre and post-judgment interest; and

           e.     Plaintiff be awarded such other and further relief as the Court deems just and

 proper.

           JURY DEMAND

           Plaintiff hereby demands a trial by jury of all issues so triable.

 DATED: August 12, 2020                           Respectfully submitted,


                                                  /s/Joel B. Rothman
                                                  JOEL B. ROTHMAN
                                                  Florida Bar No.: 98220
                                                  joel.rothman@sriplaw.com
                                                  CRAIG A. WIRTH
                                                  Florida Bar Number: 125322
                                                  craig.wirth@sriplaw.com
                                                  MEIR TEITELBAUM
                                                  Florida Bar Number: 1022915

                                                    8
                                                SRIPLAW
                         CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:20-cv-81307-RKA Document 1 Entered on FLSD Docket 08/12/2020 Page 9 of 9




                                        meir.teitelbaum@sriplaw.com

                                        SRIPLAW
                                        21301 Powerline Road
                                        Suite 100
                                        Boca Raton, FL 33433
                                        561.404.4350 – Telephone
                                        561.404.4353 – Facsimile

                                        Attorneys for Plaintiff Affordable Aerial
                                        Photography, Inc.




                                          9
                                      SRIPLAW
                  CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
